United States Court of Appeals
                      For the Eighth Circuit
                  ___________________________

                          No. 21-1547
                  ___________________________

                          Henry Lee Grice, Jr.

                 lllllllllllllllllllllPlaintiff - Appellant

                                     v.

Marvin Leflore; Willie Brown; Fidel Rosiles; Bob Fallis; Derick Lewis

                lllllllllllllllllllllDefendants - Appellees

                         Quala Services, LLC

                       lllllllllllllllllllllDefendant

                      Burch Energy Corporation

                 lllllllllllllllllllllDefendant - Appellee
                   ___________________________

                          No. 21-1638
                  ___________________________

                          Henry Lee Grice, Jr.

                  lllllllllllllllllllllPlaintiff - Appellee

                                     v.

Marvin Leflore; Willie Brown; Fidel Rosiles; Bob Fallis; Derick Lewis

               lllllllllllllllllllllDefendants - Appellants
                                Quala Services, LLC

                             lllllllllllllllllllllDefendant

                             Burch Energy Corporation

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeals from United States District Court
                  for the Eastern District of Arkansas - Northern
                                  ____________

                             Submitted: April 12, 2022
                               Filed: July 14, 2022
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

       Henry Grice, Jr., a former employee of defendant Burch Energy Corporation
(Burch), sued Burch and various Burch employees under the civil enforcement
provision of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18
U.S.C. § 1964. According to Grice’s complaint, his supervisor, Marvin Leflore, ran
illegal prostitution and loan-shark operations out of the workplace and pressured
Grice to become a customer. After Grice refused to participate, Leflore and other
defendants allegedly retaliated by “orchestrat[ing] a plan” to end Grice’s employment.
Grice filed suit after his employment was terminated.




                                          -2-
       The defendants moved to dismiss Grice’s complaint under Rule 12(b)(6) of the
Federal Rules of Civil Procedure. The district court1 granted the motion, concluding
that Grice had failed to plead that he was injured by the defendants’ alleged RICO
violations and that he thus lacked standing. See Fed. R. Civ. P. 12(b)(6). Reviewing
de novo and taking as true the complaint’s factual allegations, we affirm. See Park
Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d 505, 512 (8th Cir. 2018)
(standard of review).

       RICO provides a civil cause of action for “[a]ny person injured in his business
or property by reason of” the racketeering activities proscribed by the statute. 18
U.S.C. § 1964(c). “To have standing to make a RICO claim, a party must have 1)
sustained an injury to business or property 2) that was caused by a RICO violation.”
Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012) (quoting Asa-
Brandt, Inc. v. ADM Inv. Servs., Inc., 344 F.3d 738, 752 (8th Cir. 2003)). To satisfy
the statute’s second prong, a plaintiff’s injury must be caused “by conduct which
constitutes racketeering activity, that is, RICO predicate acts, and not by other
conduct of the defendant.” Hamm v. Rhone-Poulenc Rorer Pharms., Inc., 187 F.3d
941, 952 (8th Cir. 1999). “[A]n employee discharged for criticizing or refusing to
participate in the employer’s racketeering activity lacks standing to bring a civil suit”
under RICO, because his injuries are not caused by the RICO violation itself, but by
the employer’s retaliation. Bowman v. W. Auto Supply Co., 985 F.2d 383, 385 (8th
Cir. 1993).

       Grice did not plead that his injury was caused by the defendants’ alleged RICO
violation. The complaint alleges the following facts: that Grice was suspended
without pay; that Burch employees ordered Grice to commit acts in violation of
federal safety standards; that someone broke into Grice’s work locker; and that Grice


      1
       The Honorable Lee P. Rudofsky, United States District Judge for the Eastern
District of Arkansas.
                                          -3-
was terminated under false pretenses. The complaint does not, however, claim that
these injuries were caused by the alleged RICO-violating activities—illegal
prostitution and loan-sharking. Instead, Grice acknowledges that he was injured “in
retaliation” for his refusal to participate in the schemes, which, as explained above,
is insufficient to establish causation. We thus conclude that he lacks standing to
bring a claim under RICO’s civil provision. See Hamm, 187 F.3d at 953 (affirming
dismissal for lack of standing because “appellants alleged that they had been injured
not by their employer’s racketeering activity but by the employer’s retaliatory acts
after they criticized or refused to participate in the racketeering activity”). The
defendants’ cross-appeal is dismissed as moot.

      The judgment is affirmed.
                     ______________________________




                                         -4-